 1    Eleanor A. DuBay, WSBA #45828                               Judge:        Alston
      TOMASI SALYER MARTIN                                        Chapter:      7
 2    121 SW Morrison St, Suite 1850                              Location:     Telephonic
      Portland, OR 97204                                          Hearing Date: December 3, 2020
 3    Telephone: (503) 894-9900                                   Hearing Time: 11:00 AM
      Email: edubay@tomasilegal.com                               Response Date: November 30, 2020
 4
      Attorneys for Defendant 21st Mortgage Corporation
 5

 6

 7

 8

 9                              IN THE UNITED STATES BANKRUPTCY COURT
10                             FOR THE WESTERN DISTRICT OF WASHINGTON
11    In re                                                Case No. 09-15167
12    Jack Carlton Cramer, Jr,                             Adv. Proc. No. 20-01047-CMA
13
                         Debtor,                           SECOND SUPPLEMENTAL BRIEFING
14                                                         IN SUPPORT OF DEFENDANT'S
                                                           MOTION TO DISMISS PLAINTIFF'S
15                                                         COMPLAINT TO DETERMINE
                                                           DISCHARGEABILITY OF POST
16                                                         PETITION UNJUST ENRICHMENT
17                                                         CLAIM PURSUANT TO FRCP 12(b)

18    Jack Carlton Cramer, Jr,

19                       Plaintiff,
20
                v.
21
      21st Mortgage Corporation,
22
                         Defendant.
23

24                       This matter came before the Court on November 5, 2020 on Defendant 21st
25    Mortgage Corporation's ("21st") Motion to Dismiss Plaintiff's Complaint to Determine
26    Dischargeability of Post Petition Unjust Enrichment Claim Pursuant to FRCP 12(b) which had

     Page 1 -   SECOND SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S
                MOTION TO DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE                        TOMASI SALYER MARTIN
                                                                                         121 SW Morrison Street, Suite 1850
                DISCHARGEABILITY OF POST PETITION UNJUST ENRICHMENT CLAIM
                                                                                              Portland, Oregon 97204
                PURSUANT TO FRCP 12(b)                                                       Telephone: (503) 894-9900
     21ST-F74\00543588.000                                                                   Facsimile: (971) 544-7236

        Case 20-01047-CMA             Doc 25   Filed 11/19/20   Ent. 11/19/20 10:37:33    Pg. 1 of 4
 1    been converted to a Motion for Summary Judgment pursuant to FRCP 12(d) ("21st's Motion")

 2    and Plaintiff's Cross Motion for Summary Judgment (the "Cross Motion"). At the hearing, the

 3    Court permitted the parties to file additional supplemental briefing and declarations to address

 4    issues raised by the Court. The deadline to submit the supplemental briefing and declarations

 5    was set for November 19, 2020, any responsive briefing is due November 30, 2020, and the

 6    Court set a final hearing for December 3, 2020.

 7                       Pursuant to the Court's statements at the hearing, 21st hereby files a Second

 8    Supplemental Briefing and a Supplemental Declaration of Whit Reed ("Supp. Dec.") in support

 9    of 21st's Motion to address two, limited issues: (1) the applicability of the return to the fray

10    doctrine, and; (2) the Court's inquiry regarding the state court's records related to the amounts set

11    forth in the Judgment. 21st further relies upon all of the arguments and facts set forth in its prior

12    pleadings, as well as the arguments made at the multiple hearings before the Court.

13                       First, as the Court pointed out at the hearing, the case here is analogous to the

14    "return to the fray" cases. When a debtor acts post-petition to voluntarily commence litigation or

15    otherwise voluntarily return to the fray those actions can cause attorneys fees and other charges

16    incurred by a creditor to not be subject to the discharge. Siegel v. Fed. Home Loan Mortg. Corp.,

17    143 F.3d 525, 533-34 (9th Cir. 1998). The return to the fray doctrine is an equitable doctrine that

18    holds that where charges have been incurred by continued action by the debtor of pre-petition

19    litigation, those costs will not be discharged when the debtor takes affirmative actions post-

20    petition. Boeing N. Am., Inc. v. Ybarra (In re Ybarra), 424 F.3d 1018, 1026 (9th Cir. 2005). "In

21    other words, while [debtor's] bankruptcy [does] protect him from the results of his past acts,

22    including attorney's fees associated with those acts, it [does] not give him carte blanche to go out

23    and commence new litigation about the contract without consequences." Siegel, 143 F.3d at 534.

24    "As for the 'return to the fray' cases, to the extent they fit within the broader 'fair contemplation'

25    test, they stand for the proposition that where a debtor creates a right to recovery through new

26    post-petition conduct, she cannot hide behind the discharge.            This is a common sense

     Page 2 -   SECOND SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S
                MOTION TO DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE                            TOMASI SALYER MARTIN
                                                                                             121 SW Morrison Street, Suite 1850
                DISCHARGEABILITY OF POST PETITION UNJUST ENRICHMENT CLAIM
                                                                                                  Portland, Oregon 97204
                PURSUANT TO FRCP 12(b)                                                           Telephone: (503) 894-9900
     21ST-F74\00543588.000                                                                       Facsimile: (971) 544-7236

        Case 20-01047-CMA            Doc 25     Filed 11/19/20    Ent. 11/19/20 10:37:33       Pg. 2 of 4
 1    proposition." Umpqua Bank v. Burke (In re Burke), No. NC-18-1260-STaB, 2019 Bankr. LEXIS

 2    3653, at *16 (B.A.P. 9th Cir. Nov. 25, 2019)

 3                       Here, Plaintiff's own post-petition wrongful conduct of failing to pay real property

 4    taxes as mandated by state law was the impetus for the unjust enrichment claim. Under RCW

 5    Chapter 84.56, a debtor must continue to pay real property taxes that arise after discharge and, if

 6    the debtor fails to do so, the taxing authority may commence an enforcement action against the

 7    subject property. See generally RCW 84.56. Because of Plaintiff's failure to pay the real

 8    property taxes as required by Washington law, 21st had no choice but to act by paying the

 9    property taxes owing on the property owned by Plaintiff. As a result, 21st incurred a cost in

10    performing the debtor's legal duty and the debtor benefitted therefrom. It is a natural progression

11    for the proposition that when a debtor's post-petition wrongful conduct opens up a right to

12    recovery for failure to comply with state law that the debtor should not be able to hide behind a

13    discharge.

14                       In addition to the foregoing, as to the Court's inquiry regarding funds expended by

15    21st for the payment of the real property taxes, filed contemporaneously herewith is the Supp.

16    Dec. which attaches, as Exhibit 1, the Declaration of Chris Caldwell in Support of Plaintiff's

17    Reply and Motion for Summary Judgment Against Defendants filed in the state court unjust

18    enrichment proceeding. As stated in the Supp. Dec., a review of the state court records shows

19    that, of the $21,904.58 principal amount of the Judgment, $17,758.55 was for real property taxes

20    and $4,146.03 was for insurance premiums.

21                       DATED: November 19, 2020.

22                                                         TOMASI SALYER MARTIN

23
                                                           By: /s/ Eleanor A. DuBay
24                                                             Eleanor A. DuBay, WSBA #45828
                                                               edubay@tomasilegal.com
25
                                                               Phone: (503) 894-9900
26                                                             Attorneys for 21st Mortgage Corp.

     Page 3 -   SECOND SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S
                MOTION TO DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE                              TOMASI SALYER MARTIN
                                                                                               121 SW Morrison Street, Suite 1850
                DISCHARGEABILITY OF POST PETITION UNJUST ENRICHMENT CLAIM
                                                                                                    Portland, Oregon 97204
                PURSUANT TO FRCP 12(b)                                                             Telephone: (503) 894-9900
     21ST-F74\00543588.000                                                                         Facsimile: (971) 544-7236

        Case 20-01047-CMA             Doc 25    Filed 11/19/20     Ent. 11/19/20 10:37:33       Pg. 3 of 4
 1                                        CERTIFICATE OF SERVICE

 2                       I hereby certify that on November 19, 2020 I served a copy of the foregoing

 3    SECOND SUPPLEMENTAL BRIEFING IN SUPPORT OF DEFENDANT'S MOTION

 4    TO DISMISS PLAINTIFF'S COMPLAINT TO DETERMINE DISCHARGEABILITY

 5    OF POST PETITION UNJUST ENRICHMENT CLAIM PURSUANT TO FRCP 12(b) by

 6    electronic means using ECF to the parties listed below:

 7                       Christina L Henry on behalf of Plaintiff Jack Carlton Cramer, Jr
                         chenry@hdm-legal.com; HenryDeGraaffPS@jubileebk.net;
 8                       mainline@hdm-legal.com

 9                       Rory C Livesey on behalf of Interested Party Courtesy NEF
                         rory@liveslaw.com, patti@liveslaw.com
10

11                       DATED: November 19, 2020.

12                                                        TOMASI SALYER MARTIN
13

14                                                        By: /s/ Eleanor A. DuBay
                                                              Eleanor A. DuBay, WSBA #45828
15                                                            edubay@tomasilegal.com
                                                              Phone: (503) 894-9900
16                                                            Attorneys for Defendant 21st Mortgage
                                                              Corp.
17

18
19

20

21

22

23

24

25

26

     CERTIFICATE OF SERVICE
     21ST-F74\00543588.000
                                                                                               TOMASI SALYER MARTIN
                                                                                            121 SW Morrison Street, Suite 1850
                                                                                                 Portland, Oregon 97204
                                                                                                Telephone: (503) 894-9900
                                                                                                Facsimile: (971) 544-7236
        Case 20-01047-CMA            Doc 25     Filed 11/19/20     Ent. 11/19/20 10:37:33    Pg. 4 of 4
